
	
		II
		110th CONGRESS
		1st Session
		S. 1587
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2007
			Ms. Snowe (for herself,
			 Mr. Carper, Mr.
			 Isakson, Mr. Kerry,
			 Mr. Obama, Mr.
			 Lieberman, Mrs. Lincoln, and
			 Mr. Bayh) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code to allow a special
		  depreciation allowance for reuse and recycling property and to provide for
		  tax-exempt financing of recycling equipment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recycling Investment Saves
			 Energy or the RISE Act.
		2.FindingsThe Senate finds the following:
			(1)Recycling means
			 business in the United States, with more than 56,000 reuse and recycling
			 establishments that employ over 1,100,000 people, generating an annual payroll
			 of nearly $37,000,000,000, and grossing over $236,000,000,000 in annual
			 revenues. In 2005, recycling scrap materials accounted for $15,700,000,000 in
			 exports for the United States. On a per-ton basis, sorting and processing
			 recyclables alone sustain 10 times more jobs than landfilling or
			 incineration.
			(2)By reducing the
			 need to extract and process virgin raw materials into manufacturing feedstock,
			 reuse and recycling helps achieve significant energy savings. For
			 example:
				(A)Taken together,
			 the amount of energy wasted from not recycling aluminum and steel cans, paper,
			 printed materials, glass, and plastic equals the annual output of 15 medium
			 sized power plants.
				(B)The reuse of 500
			 steel drums per week yields 6 trillion Btu’s per year, which is enough energy
			 savings to power a city the size of Colorado Springs, Colorado, for 1
			 year.
				(3)Unfortunately,
			 the United States recycling rate of many consumer commodities, including
			 aluminum, glass, and plastic, are stagnant or declining, and businesses that
			 rely on recycled feedstock are finding it difficult to obtain the quantity and
			 quality of recycled materials needed. Increasingly, United States manufacturing
			 facilities that rely on recycled feedstock are closing or forced to re-tool to
			 use virgin materials.
			(4)The environmental
			 impacts from reuse and recycling are significant. Increased reuse and recycling
			 would produce significant environmental benefits, such as cleaner air, safer
			 water, and reduced production costs. For example:
				(A)Between 2 and 5
			 percent of the waste stream is reusable. Reuse prevents waste creation and
			 adverse impacts from disposal.
				(B)On a per-ton
			 basis, recycling of: office paper prevents 60 pounds of air pollutants from
			 being released, saves 7,000 gallons of water, and 3.3 cubic yards of landfill
			 space; aluminum saves 10 cubic yards of landfill space; plastic saves 30 cubic
			 yards of landfill space; glass prevents 7.5 pounds of air pollutants from being
			 released and saves 2 cubic yards of landfill space; and steel saves 4 cubic
			 yards of landfill space.
				(C)The manufacture
			 of 100 percent recycled paperboard products uses significantly less fossil fuel
			 than comparable products and is therefore a net reducer of greenhouse gases.
			 And, for every 100 tons of recycled paperboard produced, 105 tons of material
			 is prevented from going to the landfill, thus reducing landfill gases.
				(5)A national
			 investment in the reuse and recycling industries is needed to preserve and
			 expand America’s reuse and recycling infrastructure.
			3.Special
			 depreciation allowance for certain reuse and recycling property
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986
			 (relating to accelerated cost recovery system) is amended by adding at the end
			 the following new subsection:
				
					(l)Special
				allowance for certain reuse and recycling property
						(1)In
				generalIn the case of any qualified reuse and recycling
				property—
							(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified reuse and recycling property, and
							(B)the adjusted
				basis of the qualified reuse and recycling property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
							(2)Qualified reuse
				and recycling propertyFor purposes of this subsection—
							(A)In
				generalThe term qualified reuse and recycling
				property means any reuse and recycling property—
								(i)to which this
				section applies,
								(ii)which has a
				useful life of at least 5 years,
								(iii)the original
				use of which commences with the taxpayer after December 31, 2006, and
								(iv)which is—
									(I)acquired by
				purchase (as defined in section 179(d)(2)) by the taxpayer after December 31,
				2006, but only if no written binding contract for the acquisition was in effect
				before January 1, 2007, or
									(II)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2006.
									(B)Exceptions
								(i)Alternative
				depreciation propertyThe term qualified reuse and
				recycling property shall not include any property to which the
				alternative depreciation system under subsection (g) applies, determined
				without regard to paragraph (7) of subsection (g) (relating to election to have
				system apply).
								(ii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
								(C)Special rule
				for self-constructed propertyIn the case of a taxpayer
				manufacturing, constructing, or producing property for the taxpayer's own use,
				the requirements of clause (iv) of subparagraph (A) shall be treated as met if
				the taxpayer begins manufacturing, constructing, or producing the property
				after December 31, 2006.
							(D)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified reuse and recycling property shall be determined
				under this section without regard to any adjustment under section 56.
							(3)DefinitionsFor
				purposes of this subsection—
							(A)Reuse and
				recycling property
								(i)In
				generalThe term reuse and recycling property means
				any machinery and equipment (not including buildings or real estate), along
				with all appurtenances thereto, including software necessary to operate such
				equipment, which is used exclusively to collect, distribute, or recycle
				qualified reuse and recyclable materials.
								(ii)ExclusionSuch
				term does not include rolling stock or other equipment used to transport reuse
				and recyclable materials.
								(B)Qualified reuse
				and recyclable materials
								(i)In
				generalThe term qualified reuse and recyclable
				materials means scrap plastic, scrap glass, scrap textiles, scrap
				rubber, scrap packaging, recovered fiber, scrap ferrous and nonferrous metals,
				or electronic scrap generated by an individual or business.
								(ii)Electronic
				scrapFor purposes of clause (i), the term electronic
				scrap means—
									(I)any cathode ray
				tube, flat panel screen, or similar video display device with a screen size
				greater than 4 inches measured diagonally, or
									(II)any central
				processing unit.
									(C)Recycling or
				recycleThe term recycling or recycle
				means that process (including sorting) by which worn or superfluous materials
				are manufactured or processed into specification grade commodities that are
				suitable for use as a replacement or substitute for virgin materials in
				manufacturing tangible consumer and commercial products, including
				packaging.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2006.
			4.Tax-exempt bond
			 financing of recycling facilities
			(a)In
			 generalSection 142 of the Internal Revenue Code of 1986
			 (defining exempt facility bond) is amended by adding at the end the following
			 new subsection:
				
					(n)Solid waste
				disposal facilities
						(1)In
				generalFor purposes of subsection (a)(6) only, the term
				solid waste disposal facilities means any facility used to perform
				a solid waste disposal function.
						(2)Solid waste
				disposal function
							(A)In
				generalFor purposes of this subsection only, the term
				solid waste disposal function means the collection, separation,
				sorting, storage, treatment, disassembly, handling, or processing of solid
				waste in any manner designed to dispose of the solid waste, including
				processing the solid waste into a useful energy source or product.
							(B)Extent of
				functionFor purposes of this subsection only, the solid waste
				disposal function ends at the later of—
								(i)the point of
				final disposal of the solid waste,
								(ii)immediately
				after the solid waste is incinerated or otherwise transformed or processed to
				generate heat, and the resulting heat is put into a form such as steam in which
				such heat is in fact sold or used, or
								(iii)the point at
				which the solid waste has been converted into a material or product that can be
				sold in the same manner as comparable material or product produced from virgin
				material.
								(C)Functionally
				related and subordinate facilitiesFor purposes of this
				subsection only, in the case of a facility used to perform both a solid waste
				disposal function and another function—
								(i)the costs of the
				facility allocable to the solid waste disposal function are determined using
				any reasonable method based upon facts and circumstances, and
								(ii)if during the
				period that bonds issued as part of an issue described in subsection (a)(6) are
				outstanding with respect to any facility at least 65 percent of the materials
				processed in such facility are solid waste materials as measured by weight or
				volume, then all of the costs of the property used to perform such process are
				allocable to a solid waste disposal function.
								(3)Solid
				wasteFor purposes of this subsection only—
							(A)In
				generalThe term solid waste means garbage, refuse,
				or discarded solid materials, including waste materials resulting from
				industrial, commercial, agricultural, or community activities.
							(B)Garbage, refuse
				or discarded solid materialsFor purposes of subparagraph (A),
				the term garbage, refuse, or discarded solid materials means
				materials that are useless, unused, unwanted, or discarded, regardless of
				whether or not such materials have value.
							(C)ExclusionThe
				term solid waste does not include materials in domestic sewage,
				pollutants in industrial or other water resources, or other liquid or gaseous
				waste
				materials.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued before, on, or after the date of the enactment of this Act.
			
